61 F.3d 908
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James K. JOHNSON, Appellant,v.CITICORP MORTGAGE;  Lawrence P. Zielke;  Shapiro &Nordmeyer; Gerald J. Amrhein, Appellees.
No. 95-1351.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 13, 1995.Filed:  July 24, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
James K. Johnson appeals the district court's1 dismissal without prejudice of his civil action.  The district court dismissed the action after concluding Johnson's complaint did not allege a basis for subject matter jurisdiction, and also failed to state a claim.  After our review of the record, we conclude that no error of law appears and that an opinion would lack precedential value.  Therefore, the judgment is affirmed.  See 8th Cir.  R. 47B.


2
Johnson's motion to supplement the record is denied.



1
 The Honorable Michael J. Davis, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Ann D. Montgomery, United States Magistrate Judge for the District of Minnesota